Citation Nr: 1402844	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  13-06 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.  


REPRESENTATION

Veteran represented by:	Commonwealth of Pennsylvania, Department of Military Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through July 2013, which have been considered by the RO in the July 2013 supplemental statement of the case.


FINDINGS OF FACT

1.  In a January 1973 unappealed rating decision, the RO denied service connection for a nervous condition; in a May 2003 unappealed rating decision, the RO denied service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and schizophrenia.  

2.  Most recently, in a final March 2006 rating decision, the RO denied a claim for entitlement to service connection for PTSD.

2.  The evidence received since the March 2006 rating decision is cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for any acquired psychiatric disorder, to include PTSD and schizophrenia.  



CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has not been received to reopen the claim for entitlement to service connection for any acquired psychiatric disorder, to include PTSD and schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to the rating decision in this matter, the Veteran received a letter in June 2012 that informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claims, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  This correspondence also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  The Veteran was advised of the reasons for the previous denial and the evidence needed to reopen the claim for service connection.  Id.  

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records (STRs), post-service VA treatment records, and lay statements are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While VA did not provide the Veteran with an examination and did not obtain a medical opinion as to the origin of the claimed acquired psychiatric disorder, to include PTSD and schizophrenia, the Board finds that VA had no obligation to do so.  

VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, an examination is not required here, even under the low threshold of McLendon.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304 (2013).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307 ) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). A psychosis, such as schizophrenia for which the Veteran has been diagnosed, is such a disorder so recognized. 

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2013).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2013).  See also 38 U.S.C.A. § 1154(b) (West 2002).   

Recent amendments to the regulation have eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD was diagnosed in service and in some claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.

Specifically, 38 C.F.R. § 3.304(f)  was amended to read that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2013).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

In a January 1973 unappealed rating decision, the RO denied service connection for a nervous condition; in a May 2003 unappealed rating decision, the RO denied service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and schizophrenia.  More recently, in a March 2006 rating decision, the RO again denied service connection for PTSD.  The Veteran was advised of the rating decision and of his appellate rights.  He did not submit a notice of disagreement (NOD) within one year of the rating decision.  The Board further observes, in consideration of 38 C.F.R. § 3.156(b), that no evidence pertaining to the Veteran's claim for any acquired psychiatric disorder, to include PTSD and schizophrenia, was received prior to the expiration of the appeal period stemming from the March 2006 rating decision.  Therefore, the March 2006 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) 20.302, 20.1103 (2013).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for PTSD was most recently denied in a March 2006 rating decision in which the RO found that there was no evidence that the Veteran had a confirmed diagnosis of PTSD and there was no evidence of a specific verifiable in-service stressor.  In the prior March 2003 rating decision, the RO had previously found that there was no evidence that the Veteran had a mental disorder in service; that he developed paranoid schizophrenia to a compensable degree within one year of service discharge; that there was no evidence linking the Veteran's current diagnosis of schizophrenia to service; that there was no verified stressor; and that there was no diagnosis of PTSD.  

At the time of the March 2006 decision, the RO considered the Veteran's STRs; VA treatment records dated from November 1972 to October 2005 and a February 2006 formal finding on a lack of information required to verify stressors in connection with PTSD claim.  The evidence added to the record relevant to the Veteran's claim since the final rating decision includes VA treatment records dated through July 2013.  The evidence obtained does not suggest that the Veteran has been diagnosed with PTSD or provided evidence of a verifiable stressor.  There is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  The Board also notes that while the Veteran has a diagnosis of schizophrenia, that diagnosis is not new, as it was evidence available at the time of the most recent prior unappealed rating decisions.  Therefore, the claim for entitlement to service connection may not be reopened as no new and material evidence has been received demonstrating that the Veteran has a diagnosis of PTSD under the DSM-IV criteria; that he has a verifiable in-service stressor; or evidence which suggests that the Veteran has another acquired psychiatric disorder that is etiologically related to some established event, injury or disease in service.  






						(Continued on the next page)

ORDER

New and material evidence has not been received, and the appeal to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


